DANAHY, Acting Chief Judge.
The appellant, the surety on a general contractor’s payment bond, appeals a summary judgment in favor of a materialman not paid by a plumbing subcontractor. Upon consideration of the briefs and record on appeal, we conclude that there are genuine issues of material fact as to whether all the materials supplied by the appellee were delivered and incorporated in the construction project and as to whether the appellee is entitled to its “service charges” or is limited to the legal rate of interest specified in section 687.01, Florida Statutes (1983). Therefore, we reverse the final summary judgment and remand this cause for further proceedings. Holl v. Talcott, 191 So.2d 40 (Fla.1966); St. Clair v. Smith, 445 So.2d 1113 (Fla. 2d DCA 1984).
REVERSED AND REMANDED.
CAMPBELL and HALL, JJ., concur.